FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE ASSOCIATION OF AMERICAN               
PHYSICIANS & SURGEONS, a
nonprofit corporation; MATT
SALMON, a citizen of the State of
Arizona; DEAN MARTIN, a citizen
of the State of Arizona,
                Plaintiffs-Appellants,
STEVEN S. POE; CLEAN ELECTIONS
INSTITUTE, INC.,
              Intervenors-Appellees,
                 and
LORI DANIELS, a citizen of the                  No. 05-15630
State of Arizona,                                   D.C. No.
                             Plaintiff,
                  v.                         CV-04-00200-EHC
                                              District of Arizona,
JAN BREWER, in her official                         Phoenix
capacity as Secretary of State of                   ORDER
the State of Arizona; DAVID A.
PETERSSEN, in his official capacity
as Treasurer of the State of
Arizona; TERRY GODDARD, in his
official capacity as Attorney
General of the State of Arizona;
LESLIE LEMON, a member of the
Arizona Citizens Clean Elections
Commission aka Gene Lemon;
DAVID G. MCKAY, a member of
the Arizona Citizens Clean
Elections Commission;
                                          

                               9869
9870      THE ASSOC.   OF   AMER. PHYSICIANS v. BREWER


KATHLEEN S. DEETRICK, a member          
of the Arizona Citizens Clean
Elections Commission; ERMILA
JOLLEY, a member of the Arizona
Citizens Clean Elections                
Commission; MARCIA BUSCHING, a
Member of the Arizona Citizens
Clean Elections Commission,
             Defendants-Appellees.
                                        
                  Filed August 15, 2007

       Before: John T. Noonan, Ronald M. Gould, and
           Johnnie B. Rawlinson, Circuit Judges.


                             ORDER

   Jan Brewer’s Motion for Clarification of Panel Order is
GRANTED. The panel order filed July 18, 2007 should have
stated that Dean Martin’s complaint “seeking an injunction
against the enforcement of A.R.S. § 16-940 et. seq. states a
cause of action.” The panel’s order filed July 18, 2007 is
hereby AMENDED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.